1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:18-CR-00234-DB
                                        )
12                    Plaintiff,        )   ORDER TO DISMISS AND VACATE STATUS
                                        )   CONFERENCE
13         v.                           )
                                        )
14   LEONARD SNYDER,                    )   DATE: DECEMBER 4, 2018
                                        )   TIME: 10:00 a.m.
15                    Defendant.        )   JUDGE: Hon. DEBORAH BARNES
                                        )
16                                      )
                                        )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:18-CR-00234-DB without

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled

22   December 4, 2018, at 10:00 a.m. is vacated.

23   SO ORDERED.

24   Dated:     December 3, 2018

25

26
27

28

29

30   ORDER TO DISMISS & VACATE STATUS        1                U.S. v. LEONARD SNYDER
